DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 10/13/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nevarez (US 20090188484).
Regarding claim 1, Nevarez discloses an apparatus comprising:
a burner body (100 including 110, 115, 120; note Fig. 2 in particular);
an inlet (135) to the burner body, the inlet operable for delivery of a fuel/air mixture to the burner body;
a divider (140; note Fig’s 1 and 5) disposed in the burner body, the divider forming a first section (within/under 140) and a second section (above/outside of 140) in the burner body, the divider defining a plurality of interior ports (225) between the first 
a burner plate (130; Fig. 4), the burner plate defining a combustion surface for the fuel/air mixture, the burner plate forming a surface of the burner body and in part defining the second section, the burner plate defining a plurality of primary ports (central most 195), and the burner plate further defining a plurality of secondary ports (not in the middle & 190 surrounding them) surrounding each primary port of the plurality of primary ports.

Regarding the ports, within claim 1, applicant has required 2+ primary ports, 2+ secondary ports and that the secondary ports “surround” (present on all sides) the primary port. Therefore, in the areas where columns and rows intersect (note where 125 and 195 are pointing in Fig. 4) any single one of the centralmost ports could qualify as a primary port that is surrounded by the directly adjacent secondary ports (every other port around it).

Re claim 12, note circular interior ports in Fig. 5.
Re claim 13, note planar sheets (220 and 215) as well as surface (130).
Re claim 16, as defined above, there are at least ten primary ports (about 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-7 and 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nevarez.
Regarding claims 4-6 and 9, Nevarez discloses the limitations as applied to claim 1. Nevarez may not disclose the exact distance between the holes (claims 4-6) or the exact size of the holes (claim 9). However, if the burner were to be scaled up or down in size and within reason, these limitations would be met. Therefore, since scaling the size of a device has been found to be within the skills of one with an ordinary skill of the art (MPEP 2144.04 IV A) these limitations are obvious in view of Nevarez.
Regarding claim 7, the exact amount of secondary ports is an obvious matter of design choice, as applicant has failed to prove criticality and it appears to work equally well in either configuration.
Regarding claim 17, four adjacent (not necessarily directly adjacent) primary ports form a rectangle. However, this is an obvious matter of design choice as applicant has failed to prove criticality and it appears to work equally well in either configuration.


Claims 2-3, 7, 10-11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nevarez in view of Hays (US 2095065).
Regarding claims 2-3, and 19-20, Nevarez discloses the limitations as applied to claim 1. Nevarez may not disclose that the apertures are circular. It would have been 
Regarding claims 7 and 10-11, Nevarez discloses the limitations as applied to claim 1. Nevarez may fail to disclose the claimed secondary ports. Hays teaches a single central port surrounded by secondary ports. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Nevarez with the layout of Hays in order to increase safety. It is the opinion of the examiner that Hays would replace the slits with circular holes and add a similar layout as depicted in Fig. 3 to each of the areas where the slits overlap in Fig. 4. It is noted that the examiner can arbitrarily call holes secondary ports, therefore only 14 of the ports surrounded the central aperture of Hays are interpreted as secondary ports.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nevarez in view of Voorhis (US 6672302).
Regarding claims 8 and 18, Nevarez discloses the limitations as applied to claim 1. Nevarez teaches all elements with potential exception to the interior ports and the first section’s cross sectional area getting larger the further they are from the inlet. Voorhis teaches divider (18; Fig. 5) wherein there is an inner screen (42) with smaller .

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nevarez in view of Curtis (US 3363662).
Regarding claims 14 and 15, Nevarez discloses the limitations as applied to claim 1. Nevarez teaches all elements with potential exception to a venturi/unpowered system. Curtis teaches a gas burner with a venturi/gas section (between 11 and 14). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Nevarez with the venture of Curtis in order to reduce reliance on electricity (obvious) and create an even distribution of gases (Col. 1, lines 22-27). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON H HEYAMOTO/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762